DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendments of 24 March 2021 and 27 May 2021 have been entered.
Disposition of claims: 
	Claims 1, 8-10, 12, 14, and 18-19 have been amended.
	Claims 1-20 are pending.
The amendments to claims 8, 10, and 19 have overcome the objections to the claims set forth in the last Office action. The objections have been withdrawn.
The amendments to claims 1, 14, and 18 have overcome the rejection of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon A. Chan on 02 June 2021.
The application has been amended as follows: 

With respect to claim 6, please make the following amendment:
6. 	(Currently Amended) The compound of claim 1, wherein the anionic coordinating carbon is an sp2 carbon atom of a 5- or 6- membered carbocyclic or heterocyclic ring selected from the group consisting of benzene, pyridine, furan, thiophene, and pyrrole; [[and]]or
wherein the anionic coordinating nitrogen is an sp2 nitrogen atom of an N-heterocyclic ring selected from the group consisting of imidazole, benzoimidazole, pyrazole, pyrrole, and triazole.

With respect to Claim 10, please make the following amendments: 
Line through the 2nd recitation of ligands L93 to L97 as well as the labels for the 2nd recitation of ligands L93 to L97.
Line through the 2nd recitation of ligands L520 to L523 as well as the labels for the 2nd recitation of ligands L520 to L523.

[AltContent: textbox (L777)][AltContent: textbox (L778)][AltContent: textbox (L779)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



[AltContent: textbox (L781)][AltContent: textbox (L780)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


[AltContent: textbox (L784)][AltContent: textbox (L783)][AltContent: textbox (L782)]
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



Please replace the drawn ligand L859 with the structure shown below.
[AltContent: textbox (L859)] 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale



With respect to claim 16, please make the following amendment:
ophene, dibenzofuran, dibenzoselenophene, azatriphenylene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.

With respect to the specification, please make the following amendments: 
On page 58 of the clean version of the replacement specification of 27 May 2021, please replace the drawn ligands L777 through L784 with the structures shown below.
[AltContent: textbox (L777)][AltContent: textbox (L778)][AltContent: textbox (L779)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



[AltContent: textbox (L781)][AltContent: textbox (L780)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


[AltContent: textbox (L784)][AltContent: textbox (L783)][AltContent: textbox (L782)]
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



On page 64 of the clean version of the replacement specification of 27 May 2021, please replace the drawn ligand L859 with the structure shown below.
[AltContent: textbox (L859)] 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale



With respect to the abstract, please make the following amendment:
[AltContent: connector]A compound comprising a ligand LA having the formula: 
    PNG
    media_image11.png
    548
    322
    media_image11.png
    Greyscale
, [[of ]]Formula I 
    PNG
    media_image12.png
    519
    307
    media_image12.png
    Greyscale
 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach compounds comprising a first ligand LA of Formula I. While abnormal carbene complexes of Pt or Ir are broadly known, none of the compounds of the prior art have the structure of the instant Formula I. This is illustrated by the disclosure of Hollis et al. (US 2012/0205554 A1) (hereafter “Hollis”). Hollis teaches the compound shown below {paragraph [0069]}.

    PNG
    media_image13.png
    442
    1140
    media_image13.png
    Greyscale

However, as shown above, while the ligand comprises a structure comprising the instant Formula I it is not part of a tetradentate ligand as required by the current claims (when coordinated to a Pt complex). Neither Hollis nor the broader prior art teach or motivated modifying the compounds shown above such that the I atom is replaced with a structure that forms a tetradentate ligand with the existed tridentate ligand.
Gruendemann et al. (“Abnormal Ligand Binding and Reversible Ring Hydrogenation in the Reaction of Imidazolium Salts with IrH5(PPh3)2” Journal of the American Chemical Society (2002), vol. 124, pp. 10473-10481.) (hereafter “Gruendemann”) teaches the compound shown below {p. 10476, 2nd col., 2nd paragraph}.

    PNG
    media_image14.png
    215
    263
    media_image14.png
    Greyscale

However, the compound shown above does not meet the structure of the instant Formula I, because the instant variable Z1 would not be an anionic N or an anionic C. Neither Gruendemann nor the broader prior art teach or motivated modifying the compound shown above such that the atom that is the instant Z1 is an anionic N or an anionic C.
Strassner et al. (WO 2019/105720 A1—machine translation relied upon) (hereafter “Strassner”) teaches compounds having the structure shown below {p. 1, 7th paragraph}.

    PNG
    media_image15.png
    910
    904
    media_image15.png
    Greyscale

Where A1 to A4 can be C or N {p. 1, 7th paragraph}.
The compounds are useful as phosphorescent emitters in organic light emitting devices {p. 6, final paragraph through p. 7, line 18}.
However, Strassner is not prior art, because the effective filing date of the instant application antedates Söllner.
As such, claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786